UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 000-51995 TELANETIX, INC. (Exact name of registrant as specified in its charter) Delaware 77-0622733 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11th Street, Suite200, Bellevue, Washington (Address of principal executive offices) (Zip Code) (206) 621-3500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesNo As of November 9, 2010, 344,659,562 shares of the issuer's common stock, par value $0.0001 per share, were outstanding.The common stock is the issuer's only class of stock currently outstanding. Table of Contest Telanetix, Inc. Quarterly Report on Form10-Q For the Period Ended September 30, 2010 TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 4 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 Item 4. CONTROLS AND PROCEDURES 34 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 35 Item 1A. RISK FACTORS 35 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 49 Item 3. DEFAULTS UPON SENIOR SECURITIES 49 Item 4. (REMOVED AND RESERVED) 49 Item 5. OTHER INFORMATION 49 Item 6. EXHIBITS 49 SIGNATURES 50 EXHIBIT INDEX 51 Table of Contest In this report, unless the context indicates otherwise, the terms "Telanetix," "Company," "we," "us," and "our" refer to Telanetix, Inc., a Delaware corporation, and its wholly-owned subsidiaries. FORWARD LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, or the "Securities Act," and Section21E of the Securities Exchange Act of 1934 or the "Exchange Act."In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms.These terms and similar expressions are intended to identify forward-looking statements.Statements in this report that are forward looking statements include statements regarding: • expectations concerning our future revenues and operating costs; • the timing of any future product launch and expectations concerning customer acceptance or adoption of our products; • our ability to successfully obtain a diverse customer base; • expected actions by our competitors and the entrance of new competitors; • the timing of the introduction of new technologies and their impact on competition; • anticipated changes in the regulatory framework in which our industry operates; and • anticipated acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable.However, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements.You are cautioned not to place undue reliance on any forward-looking statements.These statements represent our estimates and assumptions only as of the date of this Quarterly Report on Form10-Q.Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including:pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, possible disruption in commercial activities occasioned by terrorist activity and armed conflict, and other risk factors detailed in this report and our other SEC filings.You should consider carefully the statements under "Item 1A. Risk Factors" in "Part II—Other Information" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. 3 Table of Contest PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TELANETIX, INC. Condensed Consolidated Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of capital lease obligations Current portion of long-term debt - Beneficial conversion feature liabilities - Total current liabilities Non-current liabilities Accrued Interest - Deferred revenue, net of current portion Capital lease obligations, net of current portion Long-term debt, net of current portion - Convertible debentures - Total non-current liabilities Total liabilities Stockholders' equity (deficit) Common stock, $.0001 par value; Authorized: 600,000,000 shares; Issued and outstanding: 344,569,652 and 31,768,320 at September 30, 2010 and December 31, 2009, respectively Additional paid in capital Warrants Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contest TELANETIX, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses Selling and marketing General and administrative Research, development and engineering Depreciation Amortization of purchased intangibles Total operating expenses Operating loss ) Other income (expense) Interest income 67 Interest expense ) Gain/(loss) on debt extinguishment - - Change in fair market value of derivative liabilities - Total other income (expense) ) Income (loss) from continuing operations before taxes ) Income tax expense - - Income (loss) from continuing operations ) Loss from discontinued operations - ) ) ) Net income (loss) $ ) Net income (loss) per share – basic and diluted Continuing operations $ ) Discontinued operations - ) - ) Net income (loss) per share $ $ ) $ $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contest TELANETIX, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net Income (loss) $ $ ) Adjustments to reconcile net loss to cash provided by operating activities: Provision for doubtful accounts ) ) Depreciation Gain on debt extinguishment ) - Loss from discontinued operations (Gain) loss on disposal of fixed assets Amortization of deferred financing costs Amortization of intangible assets Stock based compensation Amortization of note discounts Non-cash interest expense - Change in fair value of warrant and beneficial conversion feature liabilities ) ) Changes in assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) Accrued interest Deferred revenue Deferred compensation - ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from disposal of fixed assets Net cash used by investing activities ) ) Cash flows from financing activities: Payments on capital leases ) ) Proceeds from senior secured financing - Payments on convertible debenture ) - Payments of financing fees ) - Net cash used by financing activities ) Cash flows from discontinued operations: Net cash used by operating activities of discontinued operations ) ) Net cash used by investing activities of discontinued operations - - Net used by discontinued operations ) ) Net increase in cash Cash at beginning of the period Cash at end of the period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ Common stock issued in connection with acquisitions $
